Citation Nr: 1435495	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits.    



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1945 to August 1946.  He died in October 2010, and the appellant is his surviving spouse.  In a September 2009 rating decision, the Veteran was found to be incompetent for VA purposes.  The pension claim on appeal was pursued chiefly by his wife during his lifetime, and, therefore, "appellant" will be used, for simplification, to refer to the appellant's submissions on the Veteran's behalf both during his lifetime and afterward.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Pension Management Center (PMC) that denied non-service-connected pension on the entitlement to pension benefits on the basis of excess countable income.  In October 2009, the Veteran filed another claim for non-service-connected pension, but this was received within a year of the October 2009 denial of his claim, and included material evidence such as additional income and medical expense information.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2011).  

After the Veteran's death in October 2010, the appellant was substituted as the claimant for the purposes of processing this appeal to completion.  38 U.S.C.A. § 5121A (West Supp. 2013).  The appeal was processed using the Virtual VA paperless claims processing system.  

The appellant also filed a separate claim for death benefits in February 2011, which was denied by VA in August 2012.  The RO found that entitlement to Dependency and Indemnity Compensation (DIC) and accrued benefits had not been established, and also denied entitlement to death pension benefits on the basis that the appellant's income exceeds the maximum annual rate for a surviving spouse without dependents of $7,933.  The electronic claims file does not reflect that this decision was appealed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for pension benefits was received in April 2009, and in a June 2009 rating decision, he was found to meet the disability requirements for pension, as well as special monthly pension (SMP) based on the need for regular aid and attendance of another person.  

2.  Throughout the period from the date of claim to the Veteran's death in October 2010, his reported total family income, less unreimbursed medical expenses, substantially exceeded the applicable maximum rate of pension with SMP payable for a veteran with one dependent.


CONCLUSION OF LAW

As the Veteran's countable income exceeded the maximum rate, the criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23, 3.271, 3.272 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  Here, in April 2009, prior to the initial determination, the Veteran was sent a letter, outlining the requirements for entitlement to VA pension benefits, and of his and VA's respective obligations for obtaining specified different types of evidence.  The appellant indicates that the Veteran was told, in the June 2009 rating decision, that he would be receiving VA pension.  The rating decision did indeed inform him that entitlement to special monthly pension on account of the need for aid and attendance had been established, and did not explicitly inform him that a decision still must be reached on countable income before he could be awarded pension benefits.  This was unfortunate, but she had been asked to submit, and had submitted, evidence of income and medical and caregiver expenses.  Moreover, in October 2009, the Veteran was informed of the September 2009 decision that his countable income precluded payment of pension benefits.  there is no indication that she was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  As such, the Board finds that the VCAA notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  The requisite wartime service and disability requirements have been met; the case turns on the amount of countable income.  VA obtained verification of Social Security Administration (SSA) benefits from SSA.  Other income and medical expense information has been provided by the appellant.  In the May 2012 statement of the case, the appellant was informed that a list of expenses received in received in June 2010 could not be used, because it applied to expenses for the period from June 2010 to June 2011, and there was no indication of what expenses pertained to the period up to the Veteran's death in October 2010.  In her July 2012 substantive appeal, the appellant stated that she was going to provide additional information concerning income and/or medical expenses.  She was requested twice by the PMC, most recently in June 2013, to submit evidence of unreimbursed medical expenses, and provided with an appropriate form.  However, no such information has been received.  Evidence as to her income and unreimbursed medical expenses must be provided or authorized by the appellant.  "The duty to assist is not always a one-way street.  If a [claimant] wishes help, [he or she] cannot passively wait for it in those circumstances where [the claimant] may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained.    

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Countable Income 

The appellant contends that she was informed that the Veteran would be entitled to receive pension benefits because of the expense of caring for her husband, who had Alzheimer's disease.  She believes that there are discrepancies in the amount deducted towards medical expenses for her husband's care.  

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  His service meets the wartime service requirements, and in a June 2009 rating decision, the Veteran was found to be permanently and totally disabled for pension purposes, as well as in need of regular aid and attendance.  However, in October 2009, he was determined to be ineligible to receive pension because his countable family income exceeded the maximum rate.  

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271.  The income reported in this case consists of SSA benefits received by the Veteran and his wife (the appellant), and earned and interest income received by the appellant.  Countable income expressly includes gross salary or wages of the veteran and his spouse.  38 C.F.R. § 3.271(b).  SSA benefits also constitute countable income, as they are not specifically excluded.  See 38 C.F.R. § 3.272.

For the 12-month period beginning in April 2009, when the claim was received, SSA income of the Veteran was $12,288 and for the appellant, $25,803.  In addition, the appellant received $54,000 in salary and $500 in interest, for a total family income of $92,591.  This substantially exceeds the maximum rate of $23,296 for a Veteran in need of the aid and attendance of another person, and with one dependent, by $69,295.  In order to qualify for pension benefits, the Veteran would have to show that his countable income was reducible by more than $69,295.

Unreimbursed medical expenses paid by the veteran or his wife are excluded from income, if they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  In other words, qualifying medical expenses in excess of 5 percent of the maximum rate ($774) may be applied to reduce countable income, dollar for dollar.  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  Id.  Where, as here, the Veteran is entitlement to aid and attendance, all reasonable fees paid to an in-home caregiver or attendant for personal care of the Veteran and maintenance of the Veteran's immediate environment may be allowed.  See VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, ch. 1, sec. G(43)(d) (2011).  The attendant does not have to be a licensed health professional.  Id.  

Here, in the October 2009 decision, the PMC undercounted both income (mistakenly reporting the appellant's monthly earned income as annual income) and medical expenses, because the Care Expense Reports had not been signed.  In the June 2010 decision which continued to deny the claim, income was correctly reported, and the PMC counted $39,861 in medical expenses.  However, if the clearly ineligible expenses reported in June 2009 and in October 2009 are subtracted, and obvious duplicates eliminated, the two reports combined total $48,795, in potentially applicable medical and caregiver expenses.  Deducting the $48,021 of that which may be deducted from income still results in income substantially exceeding the maximum rate.  Therefore, it is not necessary to further explore the claimed medical and caregiver expenses.  

In the June 2010 decision notice, the Veteran was informed that he may still be entitled to pension from the date of claim if unreimbursed medical expenses reduced income below the allowable limit.  For such consideration, he was advised to complete the enclosed Medical Expense form showing unreimbursed medical expenses for the period from April 13, 2009, to December 31, 2010.  

In response, the appellant submitted a notice of disagreement, received in July 2010, which pointed out that they were currently paying 4 different caregivers along with their daughter to support him day and night.  

In September 2010, a Medical Expense Report covering the period from June 1, 2010, through June 30, 2011, was received; on this form, the Veteran claimed $77,916 in unreimbursed medical expenses, of which $66,548, were claimed as caregiver expenses. However, these expenses were largely prospective, anticipating the expenses for the year in progress. The Veteran died in October 2010, thus, any prospective expenses beyond October 2010 were not includable.  Moreover, as noted below, she did not provide any additional information or clarification of medical expenses, despite being requested to do so in two separate letters.  Thus, there was no accurate way to determine which expenses were actually includable expenses and which were not.  Additionally, one of the expenses, in the amount of $12,000, was for "caregiver," with no additional information provided.  A statement of an unidentified individual providing unidentified care on nonspecified dates is not sufficient for the amount to be considered on even a conjectural basis; and omitting that sum, the countable income of $65,916 again leaves the countable income after deduction of expenses too high.  

In May 2012, the PMC calculated the initial year medical expenses, based on information provided by the appellant, for the period from April 2009 to April 2010.  The total was $52,558, including $44,191 in caregiver expenses.  In the May 2012 statement of the case, the amount of $52,558 was applied, which still resulted in countable income above the maximum rate.  

In her substantive appeal received in July 2012, the appellant stated that she believed there was a discrepancy in the way the medical expenses were counted, and that she was going to re-submit the proper amounts of medical expenses spent prior to the Veteran's passing.  She was sent two letters requesting the information.  In June 2013, she was sent a second request for claimed medical expenses.  She was provided with a form on which to report medical expenses for the periods from April 2009 through December 2009; January 2010 through April 2010; and May 2010 through December 2010.  She did not respond to the requests for additional information.  

The vast majority of the claimed medical expenses for the Veteran were caregiver expenses.  A caregiver need not be a licensed professional; indeed, can even be a family member.  In order to ensure that the claimed expenses are actually paid to the caregiver, VA has established guidelines for documenting the requisite business relationship between the parties.  Here, the PMC did not demand the receipts or other documentation of the caregiver expenses which are required.  See M21-1MR, Part V, Subpart i, ch. 3, sec. D(13)(i).  As set forth in the Manual, documentation includes a receipt bill, statement on the provider's letterhead, computer summary, ledger, or bank statement.  Id.  None of these were provided, although requested on the Care Expense Statement Form.  Indeed, the Care Expense Statement Forms themselves were not sufficiently completed.  

The caregiver evidence submitted must also include the amount paid, the date payment was made, the purpose of the payment (the nature of the product or service provided), the name of the person to or for whom the product or service was provided, and identification of the provider to whom payment was made.  Id.  Given the inconsistent amounts and dates of payments provided on various submissions from the appellant, the amounts and dates actually paid would have to have been clarified, if the claimed expenses had been sufficient to reduce countable income below the maximum rate.  For example, expenses of $14,662.50, were allowed for the non-licensed caregiver N. L. for the period from April 2009 through December 2009, although a Care Expense Statement dated in November 2009 noted he had been paid $6,626.50, for care provided from April 2009.  This seems to indicate that $8,036 must have been earned during the final two months of the year.  While not impossible, the disproportionate caregiver earnings would have to be clearly explained and documented.  Further, although the care was identified as beginning May 1, 2009, that caregiver was not mentioned in statements concerning caregiver expenses from the appellant dated in May 2009 and June 2009, or in connection with the Care Expense Statements from three other caregivers which were received in June 2009 and October 2009.  

However, because, as discussed above, even with consideration of all theoretically allowable claimed expenses, the Veteran's family income exceeded the maximum rate for the Veteran for the entire period from April 2009 to October 2010, further efforts to document the claimed medical expenses, in particular, caregiver expenses, need not be undertaken.  In fact, the appellant has already failed to provide the necessary evidence, after two requests.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (the duty to assist is not always a one-way street").

The appellant states that the Veteran was told, in the June 2009 rating decision, that he would be receiving VA pension.  The rating decision did indeed inform him that entitlement to special monthly pension on account of the need for aid and attendance had been established, without mentioning that the matter of countable income must still be settled.  This could easily have lead any reasonable person to believe that he or she would be receiving VA pension benefits.  However, in October 2009, the Veteran was informed that his countable income precluded payment of pension benefits.  The Board sympathizes with the appellant's confusion, but, unfortunately, cannot provide a legal remedy.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, any incomplete or misleading information she received cannot create a right to the benefit.  Instead, the Board is bound by the applicable law and regulations, which do not permit a grant of the benefit sought in this case.  See 38 U.S.C.A. § 7104(c). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to VA pension benefits is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


